Case 19-13536-SDM                 Doc 35        Filed 01/15/20 Entered 01/15/20 16:30:16                            Desc Main
                                                Document Page 1 of 6


___________________________________________________________________________________
                                        SO ORDERED,




                                                                      Judge Selene D. Maddox

                                                                      United States Bankruptcy Judge

         The Order of the Court is set forth below. The case docket reflects the date entered.
                            UNITED STATES BANKRUPTCY COURT
__________________________________________________________________________________
                            NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                                                  CHAPTER 13 CASE NO:
BORIS HUDSON                                                                                              19-13536-SDM




                                           ORDER CONFIRMING CHAPTER 13 PLAN

         The debtor’s plan was filed on 09/13/2019 and amended/modified by subsequent order(s) of the court, if any. The plan
was transmitted to creditors pursuant to Bankruptcy Rule 3015. The court finds that the plan meets the requirements of 11 U.S.C.
§ 1325.

IT IS ORDERED THAT:

1. The debtor’s chapter 13 plan attached hereto is confirmed.

2. The following motions are granted (if any):
     a. Motion for valuation of security, payment of fully secured claims, and modification of unsecured claims made under
          Rule 3012 (§ 3.2 of the plan);
     b. Motion to avoid lien pursuant to Section 522 (§ 3.4 of the plan).
3. The stay under Section 362(a) is terminated as to the collateral only and the stay under Section 1301 is terminated in all
    respects regarding collateral listed in Section 3.5 of the plan (if any).

4. All property shall remain property of the estate and shall vest in the debtor only upon entry of discharge. The debtor shall be
    responsible for the preservation and protection of all property of the estate not transferred to the trustee.

5. The debtor’s attorney is awarded a fee in the amount of $3600.00 of which $3,008.00 is due and payable from the estate.
                                                       ##END OF ORDER##
  Approved:

  /s/Vallrie L. Dorsey
  Attorney for the Debtor

Submitted by:
Locke D. Barkley, Ch. 13 Trustee
6360 I-55 North, Suite 140
Jackson, Miss. 39211
(601) 355-6661
           Case 19-13536-SDM                               Doc 35     Filed 01/15/20 Entered 01/15/20 16:30:16                       Desc Main
                                                                      Document Page 2 of 6                                                            9/13/19 7:29PM

 Fill in this information to identify your case:
 Debtor 1               Boris O Hudson
                              Full Name (First, Middle, Last)
 Debtor 2
 (Spouse, if filing)          Full Name (First, Middle, Last)
                                                                     NORTHERN DISTRICT OF
 United States Bankruptcy Court for the                                  MISSISSIPPI                               Check if this is an amended plan, and
                                                                                                                      list below the sections of the plan that
 Case number:                 19-13536                                                                                have been changed.
 (If known)




Chapter 13 Plan and Motions for Valuation and Lien Avoidance                                                                                            12/17


 Part 1:       Notices

To Debtors:                This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable. The treatment of ALL secured and priority
                           debts must be provided for in this plan.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
                           to confirmation on or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case
                           (Official Form 309I). The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation
                           is filed. See Bankruptcy Rule 3015.

                           The plan does not allow claims. Creditors must file a proof of claim to be paid under any plan that may be confirmed.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in           Included                 Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,             Included                 Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                      Included                 Not Included

 Part 2:       Plan Payments and Length of Plan

2.1           Length of Plan.

The plan period shall be for a period of 60 months, not to be less than 36 months or less than 60 months for above median income debtor(s). If
fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
specified in this plan.

2.2           Debtor(s) will make payments to the trustee as follows:

Debtor shall pay $127.50 ( monthly, semi-monthly, weekly, or  bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by the
court, an Order directing payment shall be issued to the debtor’s employer at the following address:

                         Express Grain Terminal
                         P.O. Box 189
                         Greenwood MS 38930-0000



APPENDIX D                                                                    Chapter 13 Plan                                                  Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
           Case 19-13536-SDM                               Doc 35         Filed 01/15/20 Entered 01/15/20 16:30:16                      Desc Main
                                                                          Document Page 3 of 6                                                          9/13/19 7:29PM



 Debtor                Boris O Hudson                                                                  Case number       19-13536

Joint Debtor shall pay       ( monthly,  semi-monthly,  weekly, or  bi-weekly) to the chapter 13 trustee. Unless otherwise ordered by the
court, an Order directing payment shall be issued to the joint debtor’s employer at the following address:




2.3          Income tax returns/refunds.

             Check all that apply
                     Debtor(s) will retain any exempt income tax refunds received during the plan term.

                         Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all non-exempt income tax refunds received during the plan term.

                         Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                 None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

3.1          Mortgages. (Except mortgages to be crammed down under 11 U.S.C. § 1322(c)(2) and identified in § 3.2 herein.).

             Check all that apply.
             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
      Insert additional claims as needed.

3.2          Motion for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one..

                         None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                         Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
                          amounts to be distributed to holders of secured claims, debtor(s) hereby move(s) the court to value the collateral described below
                          at the lesser of any value set forth below or any value set forth in the proof of claim. Any objection to valuation shall be filed on
                          or before the objection deadline announced in Part 9 of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I).

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.


 Name of creditor Estimated amount of                                    Collateral             Value of collateral   Amount of secured claim Interest rate*
                  creditor's total claim #



                                                                2012 Chrysler 300
 Santander                               $6,609.15              139800 miles                          $8,787.00                  $6,609.15            6.75%

Insert additional claims as needed.

#For mobile homes and real estate identified in § 3.2: Special Claim for taxes/insurance:

       Name of creditor                                              Collateral                   Amount per month                      Beginning
 -NONE-                                                                                                                      month


                                                                                      Mississippi Chapter 13 Plan                                Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-13536-SDM                               Doc 35       Filed 01/15/20 Entered 01/15/20 16:30:16                    Desc Main
                                                                        Document Page 4 of 6                                                         9/13/19 7:29PM



 Debtor                Boris O Hudson                                                               Case number   19-13536

* Unless otherwise ordered by the court, the interest rate shall be the current Till rate in this District

 For vehicles identified in § 3.2: The current mileage is                 139800


 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                         None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Motion to avoid lien pursuant to 11 U.S.C. § 522.

Check one.
                         None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

              No look fee:            3,600.00

                   Total attorney fee charged:                       $3,600.00

                   Attorney fee previously paid:                     $592.00

                   Attorney fee to be paid in plan per
                   confirmation order:                               $3,008.00

              Hourly fee: $               . (Subject to approval of Fee Application.)

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations.

                         None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:     Treatment of Nonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
              The sum of $20,000.00 per order dkt 23
                   % of the total amount of these claims, an estimated payment of $

                                                                                   Mississippi Chapter 13 Plan                                Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-13536-SDM                               Doc 35    Filed 01/15/20 Entered 01/15/20 16:30:16                   Desc Main
                                                                     Document Page 5 of 6                                                       9/13/19 7:29PM



 Debtor                Boris O Hudson                                                              Case number   19-13536

               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $600.00.
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Other separately classified nonpriority unsecured claims (special claimants). Check one.

                         None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                         None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

 7.1         Property of the estate will vest in the debtor(s) upon entry of discharge.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 Debt to Capital One will be abandoned to Co-Maker and paid outside of the plan.


 Part 9:      Signatures:

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below. If the Debtor(s) do not have an attorney, the Debtor(s) must provide their
complete address and telephone number.
 X /s/ Boris O Hudson                                                    X
     Boris O Hudson                                                           Signature of Debtor 2
     Signature of Debtor 1

       Executed on            September 13, 2019                                     Executed on

       301 Love Street
       Address                                                                Address
       Itta Bena MS 38941-0000
       City, State, and Zip Code                                              City, State, and Zip Code
       662-897-7737
       Telephone Number                                                       Telephone Number


 X     /s/ Vallrie Dorsey                                                     Date     September 13, 2019
       Vallrie Dorsey
       Signature of Attorney for Debtor(s)
       P.O. Box 503
       Greenwood, MS 38935
       Address, City, State, and Zip Code

                                                                             Mississippi Chapter 13 Plan                                 Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case 19-13536-SDM                               Doc 35    Filed 01/15/20 Entered 01/15/20 16:30:16          Desc Main
                                                                     Document Page 6 of 6                                               9/13/19 7:29PM



 Debtor                Boris O Hudson                                                         Case number   19-13536

       662-455-2032                                                           102538 MS
       Telephone Number                                                       MS Bar Number
       ecfbankruptcy@dorseygates.com
       Email Address




                                                                             Mississippi Chapter 13 Plan                         Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
